Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17549 Page 1 of 8




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


      FEDERAL TRADE COMMISSION; and
      UTAH DIVISION OF CONSUMER
      PROTECTION,                                           MEMORANDUM DECISION AND
                                                           ORDER GRANTING [222] MOTION
              Plaintiffs,                                FOR PARTIAL SUMMARY JUDGMENT

      v.

      NUDGE, LLC; RESPONSE MARKETING
      GROUP, LLC; BUYPD, LLC; BRANDON
      B. LEWIS; RYAN C. POELMAN; PHILLIP
      W. SMITH; SHAWN L. FINNEGAN;                           Case No. 2:19-cv-00867-DBB-DAO
      CLINT L. SANDERSON; DEAN R.
      GRAZIOSI; and SCOTT YANCEY,                                 District Judge David Barlow

              Defendants.


             Before the court is a motion for partial summary judgment filed by Nudge, LLC,

  Response Marketing Group, LLC, and BuyPD, LLC, and their principals, Brandon Lewis, Ryan

  Poelman, Phillip Smith, Shawn Finnegan, and Clint Sanderson (collectively, the Nudge

  Defendants). 1 Having considered the briefing, the pleading, and relevant law, the court now rules

  as follows.

                                                BACKGROUND

             Generally, Plaintiffs Federal Trade Commission (FTC) and the Utah Consumer Protection

  Division (the Division) allege that the Defendants took in over $400 million from consumers

  through a fraudulent real estate investment training scheme. 2 The Division did not issue cease




  1
   Nudge Defendants’ Motion for Partial Summary Judgment as to Relief Under Section 13(b) and BODA, ECF No.
  222.
  2
      See First Amended Complaint, ECF No. 171 at ¶ 3.
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17550 Page 2 of 8




  and desist letters to any of the Defendants for violations of the Business Opportunity Disclosure

  Act (BODA), nor did it obtain cease and desist orders. 3 Plaintiffs filed the Complaint in this

  action on November 5, 2019, and they filed a First Amended Complaint (FAC) on November 18,

  2020. 4

              The FTC alleges in Counts One, Two, and Three of the FAC that the Nudge Defendants

  engaged in various deceptive practices in violation of Section 5 of the FTC Act, 15 U.S.C.

  § 45(a). 5 The FTC seeks equitable monetary relief against the Nudge Defendants for these three

  counts under Section 13(b) of the FTC Act. 6

              In Counts Ten and Eleven, the Division alleges that the Nudge Defendants violated

  BODA. 7 On these two counts, the Division seeks an order “awarding such relief as the court

  finds necessary to redress injury to consumers.” 8 It further seeks “civil penalties in an amount up

  to $2,500 for each violation[.]” 9

                                              STANDARD OF REVIEW

              Summary judgment must be granted “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” 10 The

  moving party bears the initial burden and, if the burden is satisfied, “the burden shifts to the

  nonmovant to go beyond the pleadings and set forth specific facts, identified by reference to



  3
   See 30(b)(6) Deposition of Daniel Larsen, ECF No. 222-4 at 274:14–276:1. The Business Opportunity Disclosure
  Act is codified at Utah Code Ann. § 13-15-1 to 13-15-7.
  4
      See ECF Nos. 4, 171.
  5
      See ECF No. 171 at ¶¶ 201–06 (Count One), 207–09 (Count Two), 210–14 (Count Three).
  6
      Id. at ¶ 271; see id. at 76–77. Section 13(b) of the FTC Act is codified at 15 U.S.C. § 53(b).
  7
      Id. at ¶¶ 251–55, 256–59 (Count Ten), 260–63 (Count Eleven).
  8
      Id. at 77; see id. at ¶ 274.
  9
      Id.
  10
       Fed. R. Civ. P. 56(a).

                                                               2
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17551 Page 3 of 8




  affidavits, deposition transcripts, or specific exhibits incorporated therein, from which a rational

  trier of fact could find for the nonmovant.” 11 The court views the evidence and draws reasonable

  inferences in the light most favorable to the nonmoving party. 12 “[W]here the record taken as a

  whole could not lead a rational trier of fact to find for the nonmoving party, summary judgment

  in favor of the moving party is proper.” 13

                                                       ANALYSIS

              The Nudge Defendants argue that the FTC is not entitled to monetary relief under Section

  13(b) of the FTC Act. 14 They further argue that the Division is not entitled to seek fines or

  penalties under BODA in this action. 15 The parties do not dispute any material facts and the

  questions may be determined as a matter of law. 16

              1. Section 13(b) of the FTC Act Does Not Authorize Equitable Monetary Relief.

              The Nudge Defendants contend, and FTC does not dispute, that FTC is not entitled to

  equitable monetary relief under the Section 13(b) of the FTC Act. 17

              Section 13(b) states that FTC “may seek, and after proper proof, the court may issue, a

  permanent injunction.” 18 This provision has been interpreted “to grant consumer redress (i.e.,



  11
       Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000) (citation and internal quotation marks omitted).
  12
       Mitchell v. City of Moore, Oklahoma, 218 F.3d 1190, 1197 (10th Cir. 2000).
  13
    Concrete Works of Colorado, Inc. v. City & County of Denver, 36 F.3d 1513, 1518 (10th Cir. 1994) (brackets and
  internal quotation marks omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
  (1986)).
  14
       ECF No. 222 at 1.
  15
       Id. at 1, 4–5.
  16
    See Plaintiff Utah Division of Consumer Protection’s Opposition to Nudge Defendants’ Motion for Partial
  Summary Judgment as to Relief Under Section 13(b) and BODA, ECF No. 224 at 2; Nudge Defendants’ Reply in
  Support of Their Motion for Partial Summary Judgment, ECF No. 225 at 2.
   ECF No. 222 at 3–4; see generally Plaintiff Federal Trade Commission’s Non-Opposition to the Nudge
  17

  Defendants’ Motion for Partial Summary Judgment as to Relief Under Section 13(b) of the FTC Act, ECF No. 223.
  18
       15 U.S.C. § 53(b).

                                                              3
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17552 Page 4 of 8




  refund, restitution, rescission, or other equitable monetary relief)” because the “authority to

  provide injunctive relief carries with it the full range of equitable remedies, including the power

  to grant consumer redress.” 19 However, in an April 22, 2021 opinion, the United States Supreme

  Court determined that Section 13(b) does not authorize an award of equitable monetary relief. 20

  Accordingly, FTC may not seek, and the court may not impose, equitable monetary relief under

  Section 13(b). The Nudge Defendants’ motion for partial summary judgment is granted on this

  issue.

             2. BODA Does Not Authorize Imposition of Fines or Penalties in this Action.

             The Nudge Defendants also argue that BODA does not authorize the Division to seek

  monetary relief in this case. 21

             Generally, BODA requires that sellers of assisted marketing plans file annual disclosures

  with the Division and issue written disclosures to potential purchasers. 22 If a seller fails to file

  the required disclosures, the Division “shall begin adjudicative proceedings and shall issue a

  cease and desist order.” 23 In an adjudicative proceeding, if the Division is granted judgment or

  injunctive relief, “in addition to any other relief, [the Division] is entitled to an award of




  19
       F.T.C. v. Freecom Commc’ns, Inc., 401 F.3d 1192, 1203 n.6 (10th Cir. 2005).
  20
    AMG Cap. Mgmt., LLC v. Fed. Trade Comm’n, 141 S. Ct. 1341, 1347, 1352 (2021) (“Several considerations,
  taken together, convince us that § 13(b)’s ‘permanent injunction’ language does not authorize the Commission
  directly to obtain court-ordered monetary relief.”).
  21
       ECF No. 222 at 4–5.
  22
     See generally Utah Code Ann. § 13-15-6; id. § 13-15-4 (requiring filing of disclosures); id. § 13-15-5 (requiring
  issuance of disclosure statements); see id. § 13-15-2(1)(a) (defining “assisted marketing plan” to mean “the sale or
  lease of any products, equipment, supplies, or services that are sold to the purchaser upon payment of an initial
  required consideration of $500 or more for the purpose of enabling the purchaser to start a business,” in conjunction
  with certain seller representations).
  23
    Id. § 13-15-6(1). The UDCP director is authorized to “take administrative and judicial action against persons in
  violation of the division rules and the laws administered and enforced by it, including the issuance of cease and
  desist orders[.]” Id. § 13-2-5(3).

                                                            4
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17553 Page 5 of 8




  reasonable attorney’s fees, costs of court, and investigative fees.” 24 The Division director also is

  authorized to “impose an administrative fine of up to $2,500 for each violation” of the BODA. 25

  Additionally, the statute allows civil penalties against those who violate a cease and desist order

  issued by the Division:

             Any person who violates any cease and desist order issued under this chapter is
             subject to a civil penalty not to exceed $5,000 for each violation. Civil penalties
             authorized by this chapter may be imposed in any civil action brought by the
             attorney general or by a county attorney under this section. 26

             When interpreting a statute, the court “focus[es] on the statute’s plain language because it

  is the best evidence of the legislature's intent.” 27 BODA plainly allows the Division director to

  administratively assess a fine for each violation of the statute 28 and to seek in court civil

  penalties for violations of cease and desist orders. 29

             BODA lays out two paths for imposition of penalties or fines. First, the Division director

  may seek “a civil penalty not to exceed $5,000 for each violation” from any person who violates

  a cease and desist order. 30 This civil penalty “may be imposed in any civil action brought by the

  attorney general or by a county attorney under this section.” 31 In the instant case, this path has

  been foreclosed because no cease and desist orders issued to any of the Defendants. 32




  24
       Id. § 13-15-6(3).
  25
       Id. § 13-15-6(4)(a).
  26
       Id. § 13-15-7.
  27
       Bountiful City v. Baize, 2021 UT 9, ¶ 42, 487 P.3d 71 (citation and internal quotation marks omitted).
  28
       See Utah Code Ann. § 13-15-6(4)(a).
  29
       See id. § 13-15-7.
  30
       Id. § 13-15-7.
  31
       Id.
  32
       See id.; Larsen Depo., ECF No. 222-4 at 274:14–276:1; see generally ECF No. 171.

                                                              5
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17554 Page 6 of 8




  Accordingly, Section 13-15-7 does not apply here and does not inform the scope of remedies

  available to the Division in this case under BODA.

             The second path is in Section 13-15-6. 33 If a seller fails to file the required annual

  disclosures, the Division “shall begin adjudicative proceedings and shall issue a cease and desist

  order.” 34 In this case, the Division did the former, but not the latter. Also, for each violation of

  BODA, the Division director “may impose an administrative fine of up to $2,500.” 35 The

  statute’s grant of authority to the Division director does not carry over to this court, nor does this

  court impose administrative fines.

             Nevertheless, the Division argues that the language of subsection 6(3) of BODA

  authorizes the court to impose fines: By “providing that courts may grant ‘any other relief,’ the

  Legislature gave the courts the ability to impose fines for violations of BODA.” 36 The relevant

  subsection states, in whole, “In the event the division is granted judgment or injunctive relief in

  an appropriate court of competent jurisdiction, the division, in addition to any other relief, is

  entitled to an award of reasonable attorney’s fees, costs of court, and investigative fees.” 37 The

  provision authorizes an award of investigative and attorney’s fees, as well as costs of court. It

  says nothing about the imposition of fines which, as noted above, are to be imposed by the

  Division director.

             The Division argues that the phrase “other relief” includes “financial remedies, including

  civil penalties,” claims that a contrary reading would be “absurd,” and that it would leave the


  33
       Utah Code Ann. § 13-15-6.
  34
     Id. § 13-15-6(1). Although BODA does not define “adjudicative proceeding,” the Utah Legislature has defined it
  to mean “an agency action or proceeding” as described in the Administrative Procedures Act. Id. § 63G-4-103(1)(a).
  35
       Id. § 13-15-6(4)(a).
  36
       See ECF No. 224 at 3.
  37
       Utah Code Ann. § 13-15-6(3).

                                                          6
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17555 Page 7 of 8




  Division without a remedy. 38 Not so. As noted previously, the Division can seek civil penalties

  where it can prove the violation of a cease and desist order, 39 but the Division did not pursue that

  route in this matter. The Division also can impose administrative fines itself, under certain

  circumstances. 40 Finally, the Division can seek injunctive relief, which it is doing in this case.

  This court declines the invitation to pour additional content into the phrase “other relief.” Despite

  its claims to the contrary, the Division does not lack a remedy, and its inability to seek civil

  penalties under BODA here is a function of its lack of pursuing the statutorily required cease and

  desist orders. 41

             The court will not read authorization for such specific relief into a general provision

  when adjacent provisions specify the circumstances under which fines and penalties may be

  assessed. As it must, the court presumes “that the legislature used each word advisedly, and that

  the expression of one term should be interpreted as the exclusion of another, and [the court must]

  give effect to every word of a statute, avoiding any interpretation which renders parts or words in

  a statute inoperative or superfluous.” 42 Subsection 13-15-6(4)(a) specifically allows the Division

  director to “impose an administrative fine” and, as stated above, Section 7 limits imposition of

  civil penalties in civil cases to those brought under that section for violations of cease and desist

  orders. 43 The legislature could have, but did not, incorporate these terms in subsection 3 and the

  general reference to “other relief” does not impliedly do so. Consequently, the court will not

  adopt the reading urged by the Division.


  38
       ECF No. 224 at 2–3.
  39
       Utah Code Ann. § 13-15-7.
  40
       Id. § 13-15-6(4)(a).
  41
       See id. § 13-15-7.
  42
       Bountiful City, 2021 UT 9, ¶ 42 (brackets, citation, and internal quotation marks omitted).
  43
       See Utah Code Ann. § 13-15-7.

                                                               7
Case 2:19-cv-00867-DBB-DAO Document 254 Filed 09/15/21 PageID.17556 Page 8 of 8




            Because BODA does not authorize the Division, under the circumstances here, to pursue

  fines or penalties before this court, the Nudge Defendants’ motion for partial summary judgment

  is granted on this issue.

                                               ORDER

            For the reasons stated in this Memorandum Decision and Order, the court GRANTS the

  Nudge Defendants’ motion for partial summary judgment. 44

            Signed September 15, 2021.


                                               BY THE COURT



                                               ________________________________________
                                               David Barlow
                                               United States District Judge




  44
       ECF No. 222.

                                                  8
